Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 07, 2017

The Court of Appeals hereby passes the following order:

A17A1115. ALPHA SODA COMPANY, INC., et al. v. ANDREW J.
    EKONOMOU, RECEIVER FOR MVP INVESTMENT COMPANY.

      By order dated August 14, 2017, this Court remanded A17A1115 and
A17A1561 to the trial court. Due to clerical error, only A17A1561 was properly
recorded as remanded on this Court’s docket. To facilitate correction of this error,
the Court hereby issues this order to reflect on the Court’s docket that A17A1115 is
remanded to the trial court pursuant to the order of August 14, 2017. The remand of
August 14, 2017 is unaffected by this order.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/07/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.